 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 568 
In the House of Representatives, U. S.,

May 17, 2012
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the importance of preventing the Government of Iran from acquiring a nuclear weapons capability. 
 
 
Whereas since at least the late 1980s, Iran has engaged in a sustained and well-documented pattern of illicit and deceptive activities to acquire a nuclear capability;  
Whereas the United Nations Security Council has adopted multiple resolutions since 2006 demanding the full and sustained suspension of all uranium enrichment-related and reprocessing activities by the Iranian Government and its full cooperation with the International Atomic Energy Agency (IAEA) on all outstanding issues related to its nuclear activities, particularly those concerning the possible military dimensions of its nuclear program; 
Whereas Iran remains in violation of all of the aforementioned United Nations Security Council resolutions; 
Whereas, on November 8, 2011, the IAEA issued an extensive report that— 
(1)documents serious concerns regarding possible military dimensions to Iran’s nuclear programme;  
(2)states that Iran has carried out activities relevant to the development of a nuclear device; and  
(3)states that the efforts described in paragraphs (1) and (2) may be ongoing;  
Whereas as of November 2008, Iran had produced, according to the IAEA— 
(1)approximately 630 kilograms of uranium-235 enriched to 3.5 percent; and  
(2)no uranium-235 enriched to 20 percent;  
Whereas as of November 2011, Iran had produced, according to the IAEA— 
(1)nearly 5,000 kilograms of uranium-235 enriched to 3.5 percent; and  
(2)79.7 kilograms of uranium-235 enriched to 20 percent;  
Whereas, on January 9, 2011, IAEA inspectors confirmed that the Iranian Government had begun enrichment activities at the Fordow site, including possibly enrichment of uranium-235 to 20 percent; 
Whereas Iran has repeatedly refused requests by IAEA inspectors to visit its Parchin military facility, a suspected site of Iranian activities related to testing of a nuclear weapon; 
Whereas if Iran were successful in acquiring a nuclear weapon capability, it would likely spur other countries in the region to consider developing their own nuclear weapons capabilities;  
Whereas, on December 6, 2011, Prince Turki al-Faisal of Saudi Arabia stated that if international efforts to prevent Iran from obtaining nuclear weapons fail, we must, as a duty to our country and people, look into all options we are given, including obtaining these weapons ourselves;  
Whereas top Iranian leaders have repeatedly threatened the existence of the State of Israel, pledging to wipe Israel off the map;  
Whereas the Department of State— 
(1)has designated Iran as a state sponsor of terrorism since 1984; and  
(2)has characterized Iran as the most active state sponsor of terrorism;  
Whereas Iran has provided weapons, training, funding, and direction to terrorist groups, including Hamas, Hezbollah, and Shiite militias in Iraq that are responsible for the murders of hundreds of American forces and innocent civilians;  
Whereas, on July 28, 2011, the Department of the Treasury charged that the Government of Iran had forged a secret deal with al Qaeda to facilitate the movement of al Qaeda fighters and funding through Iranian territory;  
Whereas in October 2011, senior leaders of Iran’s Islamic Revolutionary Guard Corps (IRGC) Quds Force were implicated in a terrorist plot to assassinate Saudi Arabia’s Ambassador to the United States on United States soil;  
Whereas, on December 26, 2011, the United Nations General Assembly passed a resolution denouncing the serious human rights abuses occurring in Iran, including torture, cruel and degrading treatment in detention, the targeting of human rights defenders, violence against women, and the systematic and serious restrictions on freedom of peaceful assembly, as well as severe restrictions on the rights to freedom of thought, conscience, religion or belief;  
Whereas the Governments of the P5+1 nations (the United States, the United Kingdom, France, Russia, China, and Germany) have made repeated efforts to engage the Iranian Government in dialogue about Iran’s nuclear program and its international commitments under the Treaty on the Non-Proliferation Nuclear Weapons; 
Whereas talks between the P5+1 and Iran regarding Iran’s nuclear program resumed on April 14, 2012, in Istanbul, Turkey, and the parties agreed to meet again on May 23, 2012, in Baghdad, Iraq; 
Whereas in the 2006 State of the Union Address, President Bush stated that The Iranian Government is defying the world with its nuclear ambitions, and the nations of the world must not permit the Iranian regime to gain nuclear weapons.;  
Whereas, on March 31, 2010, President Obama stated that the consequences of a nuclear-armed Iran are unacceptable;  
Whereas in his State of the Union Address on January 24, 2012, President Obama stated, Let there be no doubt: America is determined to prevent Iran from getting a nuclear weapon, and I will take no options off the table to achieve that goal.; 
Whereas Secretary of Defense Panetta stated, in December 2011, that it was unacceptable for Iran to acquire nuclear weapons, reaffirmed that all options were on the table to thwart Iran’s nuclear weapons efforts, and vowed that if the United States gets intelligence that they are proceeding with developing a nuclear weapon then we will take whatever steps necessary to stop it;  
Whereas, on December 1, 2011, Deputy Secretary of State William J. Burns and Israeli Deputy Foreign Minister Daniel Ayalon issued a joint statement in Washington, DC, which emphasized that Iran is the greatest challenge we face today in the Middle East and that [c]ontinued efforts by the international community are critical to bringing about change in Iranian behavior and preventing Iran from developing a nuclear weapons capability.;  
Whereas the Department of Defense’s January 2012 Strategic Guidance stated that United States defense efforts in the Middle East would be aimed to prevent Iran's development of a nuclear weapons capability and counter its destabilizing policies;  
Whereas, on March 4, 2012, President Obama stated that Iran’s leaders should understand that I do not have a policy of containment; I have a policy to prevent Iran from obtaining a nuclear weapon.; and 
Whereas, on April 9, 2012, President Obama stated [T]his continuing pursuit of nuclear weapons capability continues to be a major challenge.: Now, therefore, be it 
 
That the House of Representatives— 
(1)warns that time is limited to prevent the Government of Iran from acquiring a nuclear weapons capability;  
(2)urges continued and increasing economic and diplomatic pressure on Iran to secure an agreement with the Government of Iran that includes— 
(A)the full and sustained suspension of all uranium enrichment-related and reprocessing activities;  
(B)complete cooperation with the IAEA on all outstanding questions related to Iran's nuclear activities, including— 
(i)the implementation of the Additional Protocol to the Treaty on the Non-Proliferation of Nuclear Weapons; and  
(ii)the verified end of Iran’s ballistic missile programs; and  
(C)a permanent agreement that verifiably assures that Iran’s nuclear program is entirely peaceful;  
(3)expresses support for the universal rights and democratic aspirations of the Iranian people;  
(4)affirms that it is a vital national interest of the United States to prevent the Government of Iran from acquiring a nuclear weapons capability;  
(5)strongly supports United States policy to prevent the Government of Iran from acquiring a nuclear weapons capability;  
(6)rejects any policy that would rely on efforts to contain a nuclear weapons-capable Iran; and  
(7)urges the President to reaffirm the unacceptability of an Iran with nuclear-weapons capability and opposition to any policy that would rely on containment as an option in response to the Iranian nuclear threat.  
 
Karen L. Haas,Clerk.
